Dear Mr. Donovan:
Upon receipt of the Registrar's additional information in regard to the recall petition for Mayor Betty J. Colvin, Village of Powhatan, we were able to complete our review of the recall documents.
LSA-R.S. 18:1300.2(B) requires a recall petition to be signed by "not less than forty percent of said electors" when there are fewer than one thousand qualified electors residing in the voting area. The Registrar of Voters for Natchitoches Parish has certified that there are 138 electors in Ward 3, Precinct 7, the voting area from which the Mayor is elected. The registrar has further certified that there are a total of 56 genuine signatures of qualified electors on the petition.
Upon review of the documents submitted to our office, and the additional information received on this date from the registrar, it is our opinion that the Governor should call a recall election for Mayor Betty J. Colvin, Village of Powhatan. The required number of genuine signatures, which is fifty-six, is contained in the petition. The petition meets the procedural requirements of LSA-R.S. 18:3 and 1300.1 et seq. Therefore, the governor is required to issue a proclamation ordering an election for the purpose of voting on the question of the recall of the officer to be held on the next available date specified in R.S. 18:402(F). (LSA-R.S. 18:1300.7(A)) The next available date is October 16, 1993, provided the governor issues the proclamation before the last day to qualify for the election, which is August 13, 1993.
If we can be of further assistance in this matter, please advise.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lg